Exhibit 10.1



ROPER TECHNOLOGIES, INC.
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN


This document amends and restates in its entirety the Employee Stock Purchase
Plan previously adopted by the shareholders of the Company on March 17, 2000 and
includes the amendments thereto adopted  by the Board of Directors of the
Company and implemented on July 1, 2001, August 30, 2007, August 10, 2010 and
January 1, 2017.


1.
Purpose.  The purpose of the Roper Technologies, Inc. Employee Stock Purchase
Plan (the "Plan") is to provide employees of the subsidiaries of Roper
Technologies, Inc. (formerly known as Roper Industries, Inc.) (the "Company")
with an opportunity to participate in the benefit of stock ownership and to
acquire an interest in the Company through the purchase of common stock, $.01
par value per share, of the Company (the "Common Stock"). The Company intends
the Plan to qualify as an employee stock purchase plan under Section 423 of the
Internal Revenue Code of 1986, as amended (the "Code"). Accordingly, the
provisions of the Plan shall be construed so as to extend and limit
participation in a manner consistent with the requirements of Code Section 423.



2.
Definitions.



"Compensation" means the base pay (including overtime), commissions and bonus
amounts paid in cash to an Employee by a Plan Sponsor with respect to an
Offering Period (defined below). Notwithstanding the foregoing, the Company, in
its sole discretion, may determine to exclude bonuses and commissions from
Compensation for any given Offering Period, provided that any such determination
shall apply consistently to all Employees who are granted purchase rights for
such Offering Period.


"Employee" shall mean any person, including an officer, who is customarily
employed for more than 20 hours per week and for more than five months during
any calendar year, and who is having payroll taxes withheld from his/her
Compensation on a regular basis, by a Plan Sponsor.


"Plan Sponsor" means the Company and any Subsidiary which adopts the Plan with
the approval of the Company or which is otherwise designated by the Company as a
Plan Sponsor.


"Subsidiary" means an entity which may be treated as a "subsidiary corporation"
within the meaning of Code Section 424(f).


3.
Eligibility.  Any Employee who has been employed by a Plan Sponsor  for at least
six months immediately before the Beginning Date (defined below) of an Offering
Period (defined below) shall be eligible to participate in the Plan for that
Offering Period. Notwithstanding the six-month minimum employment requirement of
the preceding sentence, for any Offering Period, the Company may establish a
separate offering that is limited to the Employees of one or more Plan Sponsors
who have been employed for a different minimum period (not to exceed two years),
provided that any such minimum employment period is applied in a consistent
manner to all Employees of each Plan Sponsor whose Employees are granted
purchase rights for the applicable Offering Period pursuant to such separate
offering.



No Employee shall be granted purchase rights if, immediately after the grant,
that Employee would own shares or hold outstanding rights to purchase shares, or
both, possessing five percent (5%) or more of the total combined voting power or
value of all classes of the Company or any Subsidiaries.


A person shall cease to be an active participant upon the earliest to occur of:


a.
the date of a withdrawal under Paragraph 10(a) or (b) below; or

b.
the date of a termination of employment from all Plan Sponsors.



4.
Offering Period. Offering Period shall mean each calendar quarter beginning with
the calendar quarter commencing January 1, 2000 and each calendar quarter
thereafter until the Plan is otherwise amended or terminated. Each Offering
Period will begin on the first day of that period (the "Beginning Date") and end
on the last day of that period (the "Exercise Date").



5.
Participation. The Company will make available to each eligible Employee an
authorization notice (the "Authorization") which must be completed to effect his
or her right to commence participation in the Plan. An eligible Employee may
become a participant for an Offering Period by completing the Authorization and
delivering same to the Company at least one day prior to the appropriate
Beginning Date. All employees granted purchase rights under the Plan shall have
the same rights and privileges, except that the amount of Common Stock which may
be purchased under such rights may vary in a uniform manner according to
Compensation.



A participant will be deemed to have elected to participate in each subsequent
Offering Period following his or her initial election to participate in the
Plan, unless (i) a written withdrawal notice is delivered to the Plan
Administrator (as defined in Paragraph 12) at least one week prior to the
Beginning Date of an immediately succeeding Offering Period for which the
participant desires to withdraw from participation and (ii) provides other
information in accordance with the procedures designated by the Plan
Administrator.


A participant who has elected not to participate in an Offering Period may
resume participation in the same manner and pursuant to the same rules as any
eligible Employee making an initial election to participate in the Plan.


6.
Method of Payment. A participant may contribute to the Plan through payroll
deductions, as follows:



a.
A participant shall elect on the Authorization to have deduction made from the
participant's Compensation for the Offering Period at a rate expressed as a
percentage of Compensation in whole number increments which is at least one
percent (1%), but not in excess of ten percent (10%), of the participant's
Compensation.



b.
All payroll deductions made for a participant shall be credited to the
participant's account under the Plan. All payroll deductions made from
participants' Compensation shall be commingled with the general assets of the
Company and no separate fund shall be established. Participants' accounts are
solely for bookkeeping purposes and the Company shall not be obligated to pay
interest on any payroll deductions credited to participants' accounts.



c.
A participant may not alter the rate of payroll deductions during the Offering
Period; however, an existing participant may change the rate of payroll
deductions effective for the immediately succeeding Offering Period by filing a
revised Authorization within the same deadline as applies to new participants
for that Offering Period.



d.
Dividends paid on shares of Common Stock held by the custodian identified in
Paragraph 9 for the benefit of a participant also shall be applied to the
purchase of shares of Common Stock for the Offering Period in which the
dividends are paid, unless the participant has withdrawn from the Plan or
otherwise ceased to be an active participant (such dividends are referred to
herein as 'Credited Dividends'). Credited Dividends shall be credited to the
participant's bookkeeping account under the Plan and shall be commingled with
the general assets of the Company. The Company shall not be obligated to pay
interest on any such Credited Dividends.







7.
Granting of Purchase Rights.  As of the first day of each Offering Period, a
participant shall be granted purchase rights for a number of shares of Common
Stock or fraction thereof, subject to the adjustments provided for in Paragraph
11 (a) below, determined according to the following procedure:



a.
Step 1 -  Determine the amount of the participant's payroll deduction and
Credited Dividends during the Offering Period;



b.
Step 2 -  Determine the amount which represents the Purchase Price (as defined
below); and



c.
Step 3 -  Divide the amount determined in Step 1 by the amount determined in
Step 2.



Notwithstanding the foregoing and subject to Paragraph 7(c) below, the maximum
number of shares of Common Stock for which a participant may be granted purchase
rights for an Offering Period is 1,550 (which number reflects the 2-for-1 stock
split on August 29, 2005).


For each Offering Period, the purchase price of shares of Common Stock to be
purchased with a participant's payroll deductions and Credited Dividends (the
"Purchase Price") shall be the average of (i) 95% of the fair market value of a
share of Common Stock on the Beginning Date, and (ii) 95% of the price of the
fair market value of a share of Common stock on the Exercise Date.


Notwithstanding the foregoing, no participant shall be granted purchase rights
which permit that participant to purchase shares under all employee purchase
plans of the Company and its Subsidiaries at a rate which exceeds $25,000 of the
fair market value of the shares (determined as of the Beginning Date of each
Offering Period, or the immediately preceding date, where applicable pursuant to
Section 7(d)) for each calendar year in which such rights are outstanding at any
time.


For purposes of this Paragraph, the fair market value of a share of Common Stock
on the Beginning Date and the Exercise Date shall be determined as follows: (i)
if the Common Stock is traded on a national securities exchange, the closing
sale price on the principal such exchange on such date or, in the absence of
reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported; (ii) if the Common Stock is not
traded on any such exchange, the mean between the bid and offered prices as
quoted by the applicable interdealer quotation system for such date, provided
that if the Common Stock is not quoted on an interdealer quotation system or it
is determined that the fair market value is not properly reflected by such
quotations, fair market value will be determined by such other method as the
Plan Administrator determines in good faith to be reasonable and in compliance
with Code Section 409A.


8.
Exercise of Purchase Rights. Unless a timely withdrawal has been effected
pursuant to Paragraph 10 below, a participant's rights for the purchase of
shares of Common Stock during an Offering Period will be automatically exercised
on the Exercise Date (or the immediately preceding date, where applicable
pursuant to Section 7(d)) for that Offering Period for the purchase of the
maximum number of full and fractional shares which the sum of the payroll
deductions and Credited Dividends credited to the participant's account on that
Exercise Date can purchase at the Purchase Price. The applicable Plan Sponsor
may make such provisions and take such action as it deems necessary or
appropriate for the withholding of taxes and/or social insurance contributions
which may be required under applicable law, including the withholding of such
taxes from other compensation payable to the participant. Each participant,
however, shall be responsible for the payment of all individual tax and social
insurance contribution liabilities under the Plan.



9.
Delivery. As soon as administratively feasible after the end of each Exercise
Date, the Company shall deliver to a custodian designated by the Plan
Administrator, the shares of Common Stock purchased upon the exercise of the
purchase rights. A participant shall not be allowed to sell, assign, pledge or
otherwise transfer any shares of Common Stock purchased  by him or her under the
Plan until the expiration of fifteen (15) months from the last day of the
Offering Period for which such shares were acquired (the "Applicable Restriction
Period") except as contemplated by Paragraph 13 upon the death of a
participant.  Once any Applicable Restriction Period has expired, a participant
may elect at any time thereafter to have the applicable shares of Common Stock
(rounded down to the nearest whole share), plus a cash amount equal to the fair
market value of any fractional share, delivered to the participant or to an
account established by the participant with any brokerage firm.



A participant may not direct the Plan Administrator to sell any shares of Common
Stock credited to his or her account, regardless of whether such shares are
otherwise immediately deliverable to him or her. The cost of any disposition of
shares of Common Stock acquired through participation in the Plan shall be the
sole responsibility of the participant.


10.
Withdrawal.  A participant will be deemed to have elected to participate in each
subsequent Offering Period following his or her initial election to participate
in the Plan, unless (i) a written withdrawal notice is delivered to the Plan
Administrator at least one week prior to the Beginning Date of an immediately
succeeding Offering Period for which the participant desires to withdraw from
the Plan, and (ii) the participant provides any other information in accordance
with the procedures designated by the Plan Administrator.



A participant whose employment terminates for any reason (including, but not
limited to, retirement or death) during an Offering Period and prior to the
Exercise Date of such Offering Period will be deemed to have withdrawn from the
Plan effective immediately upon the date of such termination of employment.


Upon the withdrawal of a participant from the Plan under the terms of this
Paragraph during an Offering Period, the participant's unexercised purchase
rights under this Plan shall immediately terminate, and no further shares will
be purchased under the Plan for the Offering Period in which timely notice of
withdrawal is provided (or in which the participant's employment terminates, as
applicable) or for any succeeding Offering Period, except as provided pursuant
to Section 10(e).


In the event a participant withdraws or is deemed to have withdrawn from the
Plan under this Paragraph, all payroll deductions and Credited Dividends
credited to the participant's account will be paid to the participant as soon as
administratively feasible, unless, if applicable,  such an inactive participant
becomes an active participant again prior to the distribution of his or her cash
account. Any shares of Common Stock held by the custodian on behalf of such a
participant (rounded down to the nearest whole share), plus a cash amount equal
to the fair market value of any fractional share, will be delivered to the
participant at the end of the expiration of the Applicable Restriction Period,
unless, if applicable, such an inactive participant becomes an active
participant again prior to the distribution of such shares. In the event of the
participant's death, all payroll deductions, Credited Dividends, shares of
Common Stock and fractional share payments shall be paid to the Participant's
beneficiary, estate or other party as provided in Paragraph 13 below.


A participant who has elected to withdraw from the Plan may resume participation
in the same manner and pursuant to the same rules as any eligible Employee
making an initial election to participate in the Plan.


11.
Stock.  The maximum aggregate number of shares of Common Stock to be sold to
participants under the Plan shall be 1,000,000 (which number reflects the
2-for-1 stock split on August 29, 2005) shares, subject to further adjustment
upon changes in capitalization of the Company as provided in Paragraph 15
below.  The shares of Common Stock to be sold to participants under the Plan,
may, at the election of the Company, include treasury shares, shares originally
issued for such purpose, or shares purchased in the open market. If the total
number of shares of Common Stock then available under the Plan for which
purchase rights are to be exercised in accordance with Paragraph 8 exceeds the
number of such shares then available under the Plan, the Company shall make a
pro rata allocation of the shares available in as nearly a uniform manner as
shall be practicable and as it shall determine to be equitable.  If purchase
rights expire or terminate for any reason without being exercised in full, the
unpurchased shares subject to the rights shall again be available for the
purposes of the Plan.



A participant will have no interest in shares of Common Stock covered by his or
her purchase rights until such rights have been exercised.


Shares to be delivered to a participant under the Plan will be registered in the
name of the participant, or, if the participant so directs, by written notice to
the Plan Administrator prior to the Exercise Date, in the names of the
participant and one other person designated by the participant, as joint tenants
with rights of survivorship, to the extent permitted by applicable law.


12.
Administration. The Plan shall be administered by the Company (the "Plan
Administrator"). The Plan Administrator  shall be vested with full authority to
make, administer  and interpret such rules and regulations as it deems necessary
to administer the Plan, and any determination or action of the Plan
Administrator in connection with the interpretation or administration of the
Plan shall be final and binding upon all participants and any and all persons
claiming under or through any participant.



13.
Designation  of Beneficiary.  A participant may file with the Plan Administrator
a written designation of a beneficiary who is to receive any cash to his or her
credit under the Plan in the event of the participant's death before an Exercise
Date, or any shares of Common Stock and cash to his or her credit under the Plan
in the event of the participant's death on or after an Exercise Date but prior
to the delivery of such shares and cash. A beneficiary may be changed by the
participant at any time by notice in writing to the Plan Administrator.



Upon the death of a participant and upon receipt by the Company of proof of the
identity and existence at the time of the participant's death of a beneficiary
designated by the participant in accordance with the immediately preceding
Subparagraph, the Company shall deliver such shares or cash, or both, to the
beneficiary. In the event a participant dies and is not survived by a then
living or in existence beneficiary designated by him in accordance with the
immediately preceding Subparagraph, the Company shall deliver such shares or
cash, or both, to the personal representative of the estate of the deceased
participant.  If to the knowledge of the Company no personal representative has
been appointed within ninety (90) days following the date of the participant's
death, the Company, in its discretion, may deliver such shares or cash, or both,
to the surviving spouse of the deceased participant, or to any one or more
dependents or relatives of the deceased participant, or if no spouse, dependent
or relative is known to the Company, then to such other person as the Company
may designate.


No designated beneficiary shall, prior to the death of the participant by whom
the beneficiary has been designated, acquire any interest in the shares or cash
credited to the participant under the Plan.


14.
Transferability. Neither payroll deductions or Credited Dividends credited to a
participant's account nor any rights with regard to the exercise of purchase
rights or rights to receive any shares or cash under the Plan may be assigned,
transferred,  pledged or otherwise disposed of in any way by the participant.
Any attempted assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds in accordance with Paragraph  10 above.



15.
Adjustments Upon Changes in Capitalization. In the event that the outstanding
shares of Common Stock of the Company are hereafter increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of a recapitalization, reclassification,
stock split, combination of shares or dividend payable in shares of Common
Stock, an appropriate adjustment shall automatically be made to the number and
kind of shares available for the granting of purchase rights, or as to which
outstanding purchase rights shall be exercisable, and to the Purchase Price.



Subject to any required action by the shareholders, if the Company shall be a
party to any reorganization involving merger or consolidation with respect to
which the Company will not be the surviving entity or acquisition of
substantially all of the stock or assets of the Company, the Plan Administrator
in its discretion (a) may declare the Plan's termination in the same manner as
if the Board of Directors of the Company had terminated the Plan pursuant to
Paragraph 16 below, or (b) may declare that any purchase rights granted
hereunder shall pertain to and apply with appropriate adjustment as determined
by the  Plan Administrator to the securities of the resulting or acquiring
corporation to which a holder of the number of shares of Common Stock subject to
such rights would have been entitled in such transaction.


Any issuance by the Company of any class of preferred stock, or securities
convertible into shares of common or preferred stock of any class, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number or Purchase Price of shares of Common Stock subject to any purchase
rights except as specifically provided otherwise in this Paragraph 15. The grant
of purchase rights pursuant to the Plan shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.


16.
Amendment or Termination.  The Board of Directors of the Company may at any time
terminate or amend the Plan.  The cash balances, Credited Dividends and shares
of Common Stock (rounded down to the nearest whole share), plus a cash amount
equal to the fair market value of any fractional share, credited to
participants' accounts as of the date of any Plan termination shall be delivered
to those participants as soon as administratively feasible following the
effective date of the Plan's termination.

Prior approval of the shareholders shall be required with respect to any
amendment that would require the sale of more shares than are authorized under
Paragraph 11 of the Plan.


Where prior approval of the stockholders of the Company shall be required with
respect to a proposed Plan amendment under applicable federal, state or local
law, the Company shall obtain such approval prior to the effective date of any
such amendment.


17.
Notices. All notices or other communications by a participant to the Plan
Administrator under or in connection with the Plan shall be deemed to have been
duly given when received by the Secretary of the Company or when received in the
form specified by the Company at the location, or by the person, designated by
the Company for the receipt thereof.



18.
No Contract. This Plan shall not be deemed to constitute a contract between the
Company or any Subsidiary and any eligible Employee or to be a consideration or
an inducement for the employment of any Employee. Nothing contained in this Plan
shall be deemed to give any Employee the right to be retained in the service of
the Company or"any Subsidiary or to interfere with the right of the Company or
any Subsidiary to discharge any Employee at any time regardless of the effect
which such discharge shall have upon him or her or as a participant of the Plan.



19.
Waiver. No liability whatever shall attach to or be incurred by any past present
or future shareholders, officers or directors, as such, of the Company or any
Subsidiary, under or by reason of any of the terms, conditions or agreements
contained in this Plan or implied, and any and all liabilities of, and any and
all rights and claims against, the Company or any Subsidiary, or any
shareholder, officer or director as such, whether arising at common law or in
equity or created by statute or constitution or otherwise, pertaining to this
Plan, are hereby expressly waived and released by every eligible Employee as a
part of the consideration for any benefits by the Company under this Plan.



20.
Securities Law Restrictions. Shares of Common Stock shall not be issued under
the Plan unless (a) the exercise of the related purchase right and the issuance
and delivery of the shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, and any rules and regulations promulgated
pursuant to such laws and with the requirements of any stock exchange upon which
the shares may then be listed; and (b) the express approval of counsel for the
Company with respect to such compliance is first  obtained. The Company reserves
the right to place an appropriate legend on any certificate representing shares
of Common Stock issuable under the Plan with any such legend reflecting
restrictions on the transfer of the shares as may be necessary to assure the
availability of applicable exemptions under federal and state securities laws.



21.
Approval of Shareholders. The Plan was approved by the shareholders of the
Company on March 17, 2000, which was within twelve (12) months after the
adoption of the Plan by the Board of Directors of the Company.



IN WITNESS WHEREOF, the Company has caused this amended and restated Plan to be
executed as of this 1st of January, 2017.




ROPER TECHNOLOGIES, INC.




/s/ John K. Stipancich 
John K. Stipancich


Title: Vice President, General Counsel and Secretary

